DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 11/04/2022. As directed by the amendment: claims 1, 10, and 16 have been amended and claims 2, 3, 6, 11, and 20 have been cancelled.  Thus, claims 1, 4-5, 7-10, and 12-19 are presently pending in this application. 
Response to Arguments
Applicant’s arguments, see page 6, filed 11/04/2022, with respect to the claim objections have been fully considered and are persuasive. The cancellation of claims including features not shown in the drawings overcomes the drawing objections. The drawing objections have been withdrawn. 
Applicant’s arguments, see page 6, filed 11/04/2022, with respect to the USC 112 rejections have been fully considered and are persuasive. The cancellation of claims 2, 3, 11, and 20 overcomes the indefinite claim language. The USC 112 rejections of the claims have been withdrawn. 
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. The applicant argues that the new claim limitations of “that tapers from a perimeter of the suction chamber at a first height to a center of the suction chamber at a second height less than the first height” in claims 1, 10, and 16 overcomes the prior art of record, and that the references Keller (US 20190231593 A1) does not disclose this limitation. The examiner respectfully disagrees. Keller does disclose a tapered suction chamber 288 (see Fig. 2E, [0069], tapering of the suction cup to edge 228) that tapers from a perimeter (at first height arrow) of the suction chamber at a first height (see annotated Fig. 2E below) to a center 276 (see Fig. 2E, [0070]) of the suction chamber at a second height (see annotated Fig. 2E below) less than the first height (see annotated Fig. 2E below). 

    PNG
    media_image1.png
    404
    651
    media_image1.png
    Greyscale

As such, the USC 102/103 rejections will be maintained. 
Claim Objections
Claims 4 and 17 objected to because of the following informalities: 
In claim 4, “the tapered circumferential suction chamber” should be “the tapered suction chamber”
In claim 17, “the tapered circumferential suction chamber” should be “the tapered suction chamber”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, ll 3, the limitations “the first height” and “the second height” render the claim indefinite because it is not clear if these heights refer to the “a first height at an orifice of the suction cup and a second height at an antipodal point of the suction cup” in claim 4 or “tapers from a perimeter of the suction chamber at a first height to a center of the suction chamber at a second height less than the first height” in claim 1. For the purpose of prior art examination, the claim will be interpreted such that the first and second height in ll 3 of the claim will refer to the first and second height of claim 4. Appropriate correction is required.
In claim 17, ll 3, the limitations “the first height” and “the second height” render the claim indefinite because it is not clear if these heights refer to the “a first height at the proximal end of the suction cup and a second height at a distal end of the suction cup” in claim 17 or “tapers from a perimeter of the suction chamber at a first height to a center of the suction chamber at a second height less than the first height” in claim 16. For the purpose of prior art examination, the claim will be interpreted such that the first and second height in ll 3 of the claim will refer to the first and second height of claim 17. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 7-10, 12-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al (US 20190231593 A1), herein referenced to as “Keller”.
In regards to claim 1, Keller discloses: A device 120 (see Figs. 1-3, [0056]) for excising tissue (capsulotomy device), the device 120 comprising: a suction cup 220 (see Figs. 1-3, [0062]) forming a tapered (see Figs. 1-3, the suction cup 220 tapers in a circumferential direction to a thin lip at the outermost portion) suction chamber 288 (see Fig. 2E, [0069], tapering of the suction cup to edge 228) that tapers from a perimeter of the suction chamber at a first height (see annotated Fig. 2E below) to a center 276 (see Fig. 2E, [0070]) of the suction chamber at a second height (see annotated Fig. 2E below) less than the first height (see annotated Fig. 2E below), enabling a suction force (see [0068]) to be applied against the tissue against the lenses capsule (see [0068]) in a first direction downwards (see [0068]); a stem 230 (see Figs. 1-3),  coupled to a proximal end proximal end of 220 of the suction cup 220 via an opening 226 (see Figs. 1-3, [0068], the opening can be positioned in other locations of the suction cup) within a tapered side side adjacent 228 of the suction cup 230 such that a neck distal end of 230 of the stem 230 enables flow of fluid to and from the stem 230 into the suction cup 220 in a second direction substantially perpendicular to the first direction the suction tube 230 is perpendicular to the force of suction onto the capsule which is downwards (see Fig. 2B and [0068]), wherein the neck distal end 230 of the suction cup 230 (see annotated Fig. 2C below) has a first diameter (see annotated Fig. 2C below) and a proximal end the proximal end of 230 which is consistent up till the neck of the stem of the stem 230 has a second diameter (see annotated Fig. 2C below), and wherein the second diameter (see annotated Fig. 2C below) is larger than the first diameter (see annotated Fig. 2C below, the second diameter is larger than the first diameter); and a cutting element 222 (see Figs. 1-3, [0063]) coupled to an inner surface the inside surface of 230 of the suction cup 230 and configured to excise the tissue (see [0064]-[0065]).

    PNG
    media_image1.png
    404
    651
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    486
    608
    media_image2.png
    Greyscale

In regards to claim 5, Keller discloses: the device of claim 1, see 102 rejection above. Keller further discloses: wherein the suction cup 230 has a tapered edge 228 (see Figs. 1-3, [0069]).
In regards to claim 7, Keller discloses: the device of claim 1, see 102 rejection above. Keller further discloses: further comprising one or more tabs (see [0064], the cutting element is attached to the underside of the suction cup roof, such as small tabs with holes that receive barbs through the holes) protruding from the cutting element 222, wherein one or more pockets (see annotated Fig. 2E below) of the suction cup 230 are configured to receive the one or more tabs (see [0064]).  

    PNG
    media_image3.png
    516
    787
    media_image3.png
    Greyscale

In regards to claim 8, Keller discloses: the device of claim 1, see 102 rejection above. Keller further discloses: wherein the cutting element 222 is coupled to a surface the bottom surface of 230 of the suction cup 230 (222 is coupled to the bottom of 230, see Figs. 2A-2E) such that an inner bottom edge (see [0064], leaving the bottom edge of the cutting element free…and able to come into direct contact with the lens capsule) of the cutting element 222 is in contact with the tissue being excised.  
In regards to claim 9, Keller discloses: the device of claim 1, see 102 rejection above. Keller further discloses: wherein a surface the top surface of 230 of the suction cup 230 includes one or more aiming guides 270 (see Fig. 2E, [0070]) to provide an indication of an approximate center (see [0070], the standoffs may be used to assist the alignment of the capsulotomy device to the visual axis once inserted into the eye of a patient) of the suction cup 230.  
In regards to claim 10, Keller discloses: A device 120 (see Figs. 1-3, [0056]) for excising tissue (capsulotomy device), the device 120 comprising: a suction cup 220 (see Figs. 1-3, [0062]) forming a tapered (see Figs. 1-3, the suction cup 220 tapers to a thin lip at the outermost portion) suction chamber 288 (see Fig. 2E, [0069], tapering of the suction cup to edge 228) that tapers from a perimeter of the suction chamber at a first height (see annotated Fig. 2E below) to a center 276 (see Fig. 2E, [0070]) of the suction chamber at a second height (see annotated Fig. 2E below) less than the first height (see annotated Fig. 2E below), enabling a suction force (see [0068]) to be applied against the tissue against the lenses capsule (see [0068]) in a first direction downwards (see [0068]); a stem 230 (see Figs. 1-3,  coupled to a proximal end proximal end of 220 of the suction cup 220 via an opening 226 (see Figs. 1-3, [0068], the opening can be positioned in other locations of the suction cup) within a tapered side side adjacent 228 of the suction cup 230 such that a neck distal end of 230 of the stem 230 enables flow of fluid to and from the stem 230 into the suction cup 220 in a second direction substantially perpendicular to the first direction the suction tube 230 is perpendicular to the force of suction onto the capsule which is downwards (see Fig. 2B and [0068]); and a cutting element 222 (see Figs. 1-3, [0063]) coupled to an inner surface the inside surface of 230 of the suction cup 230 and configured to excise the tissue (see [0064]-[0065]).  

    PNG
    media_image3.png
    516
    787
    media_image3.png
    Greyscale

In regards to claim 12, Keller discloses: the device of claim 10, see 102 rejection above. Keller further discloses: wherein the suction cup 230 has a tapered edge 228 (see Figs. 1-3, [0069]).
In regards to claim 13, Keller discloses: the device of claim 10, see 102 rejection above. Keller further discloses: further comprising one or more tabs (see [0064], the cutting element is attached to the underside of the suction cup roof, such as small tabs with holes that receive barbs through the holes) protruding from the cutting element 222, wherein one or more pockets (see annotated Fig. 2E below claim 7) of the suction cup 230 are configured to receive the one or more tabs (see [0064]).  
In regards to claim 14, Keller discloses: the device of claim 10, see 102 rejection above. Keller further discloses: wherein a first portion (neck of the suction tube, see annotated Fig. 2C below claim 1) of the stem 230 has a first diameter (see annotated Fig. 2C below claim 1) and a second portion (the proximal end of 230, which has a consistent diameter until the neck, see annotated Fig. 2C below claim 1) of the stem 230 has a second diameter (see annotated Fig. 2C below claim 1), and wherein the second diameter (see annotated Fig. 2C below claim 1) is larger than the first diameter (see annotated Fig. 2C below claim 1).  
In regards to claim 15, Keller discloses: the device of claim 10, see 102 rejection above.  Keller further discloses: wherein a surface the top surface of 230 of the suction cup 230 includes one or more aiming guides 270 (see Fig. 2E, [0070]) to provide an indication of an approximate center (see [0070], the standoffs may be used to assist the alignment of the capsulotomy device to the visual axis once inserted into the eye of a patient) of the suction cup 230.
In regards to claim 16, Keller discloses: A device 120 (see Figs. 1-3, [0056]) for excising tissue (capsulotomy device), the device 120 comprising: a suction cup 220 (see Figs. 1-3, [0062]) forming a tapered (see Figs. 1-3, the suction cup 220 tapers in a circumferential direction to a thin lip at the outermost portion) suction chamber 288 (see Fig. 2E, [0069], tapering of the suction cup to edge 228) that tapers from a perimeter of the suction chamber at a first height (see annotated Fig. 2E below) to a center 276 (see Fig. 2E, [0070]) of the suction chamber at a second height (see annotated Fig. 2E below) less than the first height (see annotated Fig. 2E below), enabling a suction force (see [0068]) to be applied against the tissue against the lenses capsule (see [0068]) in a first direction downwards (see [0068]); and a stem 230 (see Figs. 1-3,  coupled to a proximal end proximal end of 220 of the suction cup 220 via an opening 226 (see Figs. 1-3, [0068], the opening can be positioned in other locations of the suction cup) within a tapered side side adjacent 228 of the suction cup 230 such that a neck distal end of 230 of the stem 230 enables flow of fluid to and from the stem 230 into the suction cup 220 in a second direction substantially perpendicular to the first direction the suction tube 230 is perpendicular to the force of suction onto the capsule which is downwards (see Fig. 2B and [0068]).

    PNG
    media_image3.png
    516
    787
    media_image3.png
    Greyscale

In regards to claim 18, Keller discloses: the device of claim 16, see 102 rejection above. Keller further discloses: wherein a first portion (neck of the suction tube, see annotated Fig. 2C below claim 1) of the stem 230 has a first diameter (see annotated Fig. 2C below claim 1) and a second portion (the proximal end of 230, which has a consistent diameter until the neck, see annotated Fig. 2C below claim 1) of the stem 230 has a second diameter (see annotated Fig. 2C below claim 1), and wherein the second diameter (see annotated Fig. 2C below claim 1) is larger than the first diameter (see annotated Fig. 2C below claim 1).  
	In regards to claim 19, Keller discloses: the device of claim 16, see 102 rejection above. Keller further discloses: wherein a surface the top surface of 230 of the suction cup 230 includes one or more aiming guides 270 (see Fig. 2E, [0070]) to provide an indication of an approximate center (see [0070], the standoffs may be used to assist the alignment of the capsulotomy device to the visual axis once inserted into the eye of a patient) of the suction cup 230.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Horvath et al (US 20160354245 A1), herein referenced to as “Horvath”. 
In regards to claim 4, Keller discloses: the device of claim 1, see 102 rejection above. Keller does not explicitly disclose: wherein the tapered circumferential suction chamber has a first height at an orifice of the suction cup and a second height at an antipodal point of the suction cup, and wherein the first height is larger than the second height. 
However, Horvath in a similar field of invention teaches an ocular suction cup device 100 (see Figs. 6-10) with a suction cup 102 (see Figs. 6-10) with a tapered circumferential suction chamber 152 (see Figs. 6-10). Horvath further teaches: wherein the tapered circumferential suction chamber 152 has a first height (see annotated Fig. 10 below) at an orifice 148 (see Fig. 10, [0280]) of the suction cup 102 and a second height (see annotated Fig. 10 below) at an antipodal point (see annotated Fig. 10 below) of the suction cup 102, and wherein the first height (see annotated Fig. 10 below) is larger than the second height (see annotated Fig. 10 below).

    PNG
    media_image4.png
    531
    752
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keller to incorporate the teachings of Horvath and have a device wherein the tapered circumferential suction chamber has a first height at an orifice of the suction cup and a second height at an antipodal point of the suction cup, and wherein the first height is larger than the second height. Motivation for such can be found in Horvath as this height can mate against the corneal limbus of the eye and further encourage alignment to the cornea (see [0280]).
In regards to claim 17, Keller discloses: the device of claim 16, see 102 rejection above. Keller does not explicitly disclose: wherein the tapered circumferential suction chamber has a first height at the proximal end of the suction cup and a second height at a distal end of the suction cup, and wherein the first height is larger than the second height.
However, Horvath in a similar field of invention teaches an ocular suction cup device 100 (see Figs. 6-10) with a suction cup 102 (see Figs. 6-10) with a tapered circumferential suction chamber 152 (see Figs. 6-10). Horvath further teaches: wherein the tapered circumferential suction chamber 152 has a first height (see annotated Fig. 10 below claim 4) at the proximal end 148 (see Fig. 10, [0280])  of the suction cup 102 and a second height (see annotated Fig. 10 below claim 4) at a distal end (see annotated Fig. 10 below claim 4, the distal end is marked by the antipodal point) of the suction cup 102, and wherein the first height (see annotated Fig. 10 below claim 4) is larger than the second height (see annotated Fig. 10 below claim 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Keller to incorporate the teachings of Horvath and have a device wherein the tapered circumferential suction chamber has a first height at the proximal end of the suction cup and a second height at a distal end of the suction cup, and wherein the first height is larger than the second height. Motivation for such can be found in Horvath as this height can mate against the corneal limbus of the eye and further encourage alignment to the cornea (see [0280]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174. The examiner can normally be reached Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAIHAN R. KHANDKER
Examiner, Art Unit 3771


/RAIHAN R KHANDKER/Examiner, Art Unit 3771     
  
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771